         Case 1:20-mc-00192-PGG Document 7 Filed 05/18/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In Re Application of DREYMOOR FERTILIZERS
OVERSEAS PTE LTD. for an Order Pursuant to 28
U.S.C. § 1782,

                            Petitioner,                                  ORDER

              - against -                                          20 Misc. 192 (PGG)

PURE GROWN DIAMONDS, INC.,

                            Respondent.

PAUL G. GARDEPHE, U.S.D.J.:

              Dreymoor Fertilizers Overseas Pte. Ltd. seeks an order pursuant to 28 U.S.C.

§ 1782 authorizing it to take discovery from H.S.B.C. Bank U.S.A., N.A.; Bank of New York

Mellon; JPMorgan Chase Bank, N.A.; Citibank N.A.; Deutsche Bank (and its affiliates Deutsche

Bank Trust Company Americas and Bankers Trust Company); Israel Discount Bank of New

York; Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of America, N.A. (collectively, the

“Respondents”) for use in ongoing and contemplated foreign proceedings in Lithuania.

              Section 1782(a) provides:

       The district court of the district in which a person resides or is found may order
       him to give his testimony or statement or to produce a document or other thing for
       use in a proceeding in a foreign or international tribunal . . . . The order may be
       made pursuant to a letter rogatory issued, or request made, by a foreign or
       international tribunal or upon the application of any interested person and may
       direct that the testimony or statement be given, or the document or other thing be
       produced, before a person appointed by the court. . . . The order may prescribe the
       practice and procedure, which may be in whole or part the practice and procedure
       of the foreign country or the international tribunal, for taking the testimony or
       statement or producing the document or other thing. To the extent that the order
       does not prescribe otherwise, the testimony or statement shall be taken, and the
       document or other thing produced, in accordance with the Federal Rules of Civil
       Procedure.
           Case 1:20-mc-00192-PGG Document 7 Filed 05/18/20 Page 2 of 4



28 U.S.C. § 1782(a). The statute authorizes district courts to grant such relief only where “(1)

that the person from whom discovery is sought reside[s] (or [can] be found) in the district of the

district court to which the application is made, (2) that the discovery [is] for use in a proceeding

before a foreign tribunal, and (3) that the application [is] made by a foreign or international

tribunal or “any interested person.” In re Top Matrix Holdings Ltd., No. 18 MISC. 465 (ER),

2020 WL 248716, at *3 (S.D.N.Y. Jan. 16, 2020) (citing In re Edelman, 295 F.3d 171, 175–76

(2d Cir. 2002)); see also Schmitz v. Berstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir.

2004).

               “‘[O]nce the statutory requirements are met, a district court is free to grant

discovery in its discretion.’” Schmitz, 376 F.3d at 83-84 (quoting In re Metallgesellschaft AG,

121 F.3d 77, 78 (2d Cir. 1997)) (alteration in Schmitz); see In re Edelman, 295 F.3d at 181 (2d

Cir. 2002) (“Congress planned for district courts to exercise broad discretion over the issuance of

discovery orders pursuant to § 1782(a) – both over whether to grant a discovery order and, if so,

what limits to place on that discovery.”) (citing S.Rep. No. 88–1580, § 9, reprinted in 1964

U.S.C.C.A.N. at 3788). “This discretion, however, is not boundless. Rather, [the Second Circuit

has] held that ‘district courts must exercise their discretion under § 1782 in light of the twin aims

of the statute: providing efficient means of assistance to participants in international litigation in

our federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts.’” Schmitz, 376 F.3d at 84 (quoting In re Malev Hungarian Airlines, 964

F.2d 97, 100 (2d Cir. 1992)) (internal quotation marks omitted).

               In exercising this discretion, courts consider:

         (1)   [w]hether the documents or testimony sought are within the foreign
               tribunal’s jurisdictional reach, and thus accessible absent § 1782 aid;




                                                  2
          Case 1:20-mc-00192-PGG Document 7 Filed 05/18/20 Page 3 of 4



       (2)     [t]he nature of the foreign tribunal, the character of the proceedings
               underway abroad, and the receptivity of the foreign government or the
               court or agency abroad to U.S. federal-court judicial assistance;

       (3)     [w]hether the § 1782 request conceals a[n] attempt to circumvent foreign
               proof-gathering restrictions or other policies of a foreign country or the
               United States; and

       (4)     [w]hether the subpoena contains unduly intrusive or burdensome requests.

In re Microsoft Corp., 428 F. Supp. 2d 188, 192-93 (S.D.N.Y. 2006) (citing Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004)), abrogated on other grounds by In

re del Valle Ruiz, 939 F.3d 520 (2d Cir. 2019).

               Here, the application appears proper under 28 U.S.C. § 1782: (1) Respondents

reside and are found in this District; (2) the discovery is sought for use in proceedings before a

foreign tribunal; and (3) Dreymoor – as a party in ongoing litigation and the potential plaintiff in

contemplated litigation – is an interested party in those proceedings. The Court also finds that

the discretionary factors, as described in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

241, 264-266 (2004), weigh in favor of granting the application.

               Accordingly, it is hereby ORDERED that Petitioner’s application is granted.

Dreymoor may serve each of the Respondents with a subpoena in substantially the form set forth

as Exhibit A to the Aggarwal Declaration.




                                                  3
         Case 1:20-mc-00192-PGG Document 7 Filed 05/18/20 Page 4 of 4



              It is further ORDERED that Respondents shall produce the documents as

specified in the subpoena. Discovery shall be governed by the Federal Rules of Civil Procedure

and the Local Rules of the United States District Court for the Southern District of New York.

Dated: New York, New York
       May 18, 2020




                                                4
